IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,304


EX PARTE DAVID WAYNE WILLIAMS, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. 04-20422-L(A) IN THE CRIMINAL DISTRICT COURT NO. FIVE
DALLAS COUNTY



 Per Curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
of the felony offense of unlawful possession of a prohibited weapon, and punishment was
assessed at ten years' confinement.  No direct appeal was taken.
	Applicant contends, inter alia, that his plea was involuntary because the plea
agreement cannot be followed.  The trial court has entered findings of fact and conclusion
of law, based upon the written record and counsel's affidavit, that Applicant pled guilty
pursuant to an agreement that he would receive community supervision if he successfully
completed a boot camp program.  The trial court also finds that Applicant successfully
completed the boot camp program, but he was not granted community supervision during the
time period the trial court had jurisdiction to do so.
	Relief is granted.  The judgment of conviction in cause number 04-20422-L(A) in the 
Criminal District Court Number Five of Dallas County is vacated, and the Applicant is
remanded to the custody of the Sheriff of Dallas County to answer the charges as set out in
the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
correctional institutions, and parole divisions.
DO NOT PUBLISH
DELIVERED: December 7, 2005